77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Frances STOREY, individually and in her official capacity asClerk of Superior Court, Forsyth County;  Cecilia Gordon,individually and in her official capacity as Secretary ofForsyth Court;  T.J. Fisher, individually and in hisofficial capacity as Deputy Clerk of Superior Court,Defendants-Appellees.
No. 95-7676.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 12, 1996.

Cornelius Tucker, Jr., Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's report and recommendation and denying leave to file a 42 U.S.C. § 1983 complaint for failing to comply with a pre-filing injunction.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court.   Tucker v. Storey, No. CA-95-537 (M.D.N.C. Oct. 3, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.   Judge Luttig would impose sanctions for abuse of the judicial process.


2
DISMISSED.

LUTTIG, Circuit Judge, concurring:

3
Appellant has filed 123 appeals in this court between October 22, 1993, and today.   I would impose sanctions against Appellant for abuse of the judicial process.